NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4446-17T1

RONALD W. HOROWITZ,

          Plaintiff-Appellant,

v.

RICHARD L. FURMAN, individually
and as an agent of Carroll McNulty Kull,
LLC, CARROLL MCNULTY KULL,
LLC and KENNEDYS CMK LLP,
improperly pled as KENNEDY
LAW CMK LLP,

     Defendants-Respondents.
_________________________________

                    Argued telephonically April 4, 2019 –
                    Decided August 26, 2019

                    Before Judges Yannotti, Rothstadt and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-4274-17.

                    Ronald W. Horowitz, appellant, argued the cause pro
                    se.
            Kevin Michael Haas, argued the cause for respondents
            (Clyde & Co US LLP, attorneys; Kevin Michael Haas,
            of counsel and on the brief).

PER CURIAM

      In this dispute about whether one law firm poached another's client,

plaintiff Ronald Horowitz, Esq. appeals from the Law Division's April 26, 2018

order granting defendants Richard L. Furman's, Carroll McNulty Kull, LLC's

(CMK), and Kennedys CMK LLP's motion under Rule 4:6-2(e) and alternatively

for summary judgment under Rule 4:46-1, dismissing plaintiff's second

amended complaint. The complaint asserted claims for tortious interference

with contractual relations and with prospective economic advantage based on

plaintiff's allegation that Furman made numerous false and improper statements

to a mutual client's principals regarding plaintiff and his representation of the

client. Judge Marc C. Lemieux granted defendants' motion, finding that plaintiff

had failed to sufficiently plead his claims or meet his burden on summary

judgment. On appeal, plaintiff challenges the judge's ruling, contending that his

claims were sufficiently pled and summary judgment was not warranted and

prematurely granted. We affirm substantially for the reasons expressed by Judge

Lemieux in his oral decision.




                                                                         A-4446-17T1
                                       2
      The facts taken from the pleadings and motion record, and considered in

the light most favorable to plaintiff, are summarized as follows. Plaintiff is an

attorney whose practice focuses on freight transportation law. Beginning in

2002, plaintiff regularly represented GMG Transportation, Inc. and GMG

Transwest Corp., two freight transportation companies located in New York

(collectively GMG). In 2007, GMG retained plaintiff to recover approximately

$250,000 from one of its former accounts, PDK Labs, Inc. (PDK). Plaintiff filed

suit on GMG's behalf in the United States District Court for the Eastern District

of New York and obtained a judgment for $250,000. The default judgment was

subsequently vacated and PDK commenced a new action in the Supreme Court

of New York against GMG and its principals for conversion of PDK's freight.

      At plaintiff's suggestion, in or about January 2015, GMG retained Furman,

a member of CMK, who also practiced freight transportation law, as local

counsel in the New York action. According to plaintiff, during the next year

and a half, Furman attended court conferences and prepared correspondence and

pleadings for plaintiff's review. Prior to the trial, Furman obtained consent from

plaintiff to participate at trial. The trial began in March 2016 with both plaintiff

and Furman participating. The matter was adjourned after its commencement

and was scheduled to resume on July 26, 2016.


                                                                            A-4446-17T1
                                         3
      Plaintiff contends that Furman thereafter began to disparage plaintiff. He

understood that Furman told GMG that (1) its principals should transfer all

assets out of their names unless they terminated GMG's representation by

plaintiff and (2) plaintiff should be removed as trial counsel for GMG in all

cases. On July 1, 2016, GMG advised plaintiff that he would no longer be

representing GMG on any matters, and allegedly stated that their decision was

based on Furman's statement that plaintiff's handling of the PDK case would

cause GMG and its principals to suffer significant losses.

      By letter dated July 7, 2016, John Coviello, GMG's president, informed

plaintiff that GMG no longer required his representation and requested that

plaintiff forward all files and documents to Furman. Coviello's letter mentioned

the PDK claim as well as an unrelated matter involving Bankers Insurance

Company, and asked plaintiff to advise if he was handling any other matters on

GMG's behalf. As to the insurance matter, Coviello advised that another law

firm would be substituting as counsel. On July 8, 2016, Furman advised the

judge in the PDK matter that GMG had terminated plaintiff as lead counsel.

Plaintiff made unsuccessful attempts to persuade GMG to change its decision,

but GMG refused and never retained plaintiff again.




                                                                        A-4446-17T1
                                       4
      Plaintiff filed a complaint against defendants alleging that they tortiously

interfered with his and GMG's contractual relations, explaining that he had a

valid contract with GMG for approximately fifteen years and that defendants,

knowingly and willfully, intended to harm plaintiff financially by inducing

GMG to violate that agreement. Plaintiff next alleged tortious interference with

prospective economic advantage, contending that he had a long-time business

relationship with GMG which defendants intended to interfere with or destroy,

causing damages to plaintiff. Finally, plaintiff claimed defamation, alleging that

defendants defamed plaintiff by stating he was incapable of properly and

effectively representing GMG, and depicted plaintiff in a false light by

suggesting that he had failed to properly represent GMG, which harmed his

reputation in his profession. Plaintiff stated that defendants published such

statements with reckless disregard for truth, damaging plaintiff's business.

      On January 22, 2018, in lieu of filing an answer, defendants moved to

dismiss under Rule 4:6-2.      Plaintiff filed opposition in which he cited to

Nostrame v. Santiago, 213 N.J. 109 (2013) as well as the Rules of Professional

Conduct (RPC) to support his position that Furman's actions were improper, and

contended that "the causes of action[] are suggested by the facts." Plaintiff also




                                                                          A-4446-17T1
                                        5
argued, contrary to defendants' assertion, that his defamation claim was timely

filed.

         On February 16, 2018, Judge Lemieux dismissed as time-barred plaintiff's

defamation claim with prejudice, but granted plaintiff leave to amend his

complaint regarding the remaining two claims. Plaintiff was directed to provide

more specificity regarding tortious interference with a prospective client and a

more detailed, definitive statement regarding his claims.

         Plaintiff filed a second amended complaint on March 14, 2018. In it,

plaintiff briefly expanded on his claims for tortious interference, contending that

Furman violated RPC 8.4(c) and (d) and RPC 7.1(a)(2). Plaintiff added an

allegation that Furman advised GMG and its principals to fraudulently transfer

assets out of their names and out of PDK's reach as a creditor. Notably, the

complaint was silent as to the source of any of plaintiff's allegations about what

Furman allegedly told GMG's representatives about plaintiff.

         On March 28, 2018, defendants again moved to dismiss, or in the

alternative, for summary judgment. In support, they filed certifications from

Coviello and Edmund Giza, GMG's former president, in which they denied

either being advised by Furman, or discussing with plaintiff, that (1) Furman

advised them to transfer their assets out of their names unless they terminated


                                                                           A-4446-17T1
                                         6
GMG's representation by plaintiff; (2) Furman advised that plaintiff's handling

of the PDK case could cause GMG and its principals to suffer losses; or (3)

Furman recommended that plaintiff be terminated as GMG's counsel in all

matters.

      Furman also filed a certification in which he denied ever advising GMG

as alleged by plaintiff in "words, form or substance." Specifically, Furman

denied advising Coviello or Giza to transfer assets out of their names and denied

recommending that plaintiff be removed as counsel for GMG.

      Plaintiff filed a certification in opposition to defendants' motion to

dismiss, contesting defendants' undisputed facts and asserting that the matter

was not ripe for summary judgment because the record was made up of "vague

affidavits of the defendant and his new illicitly obtained client," and the lack of

depositions. Plaintiff also contended that Furman tacitly admitted plaintiff's

allegations because he never denied them.

      On April 26, 2018, the parties appeared for oral argument. Judge Lemieux

stated that although he had asked plaintiff to provide more specificity, his second

amended complaint contained only one additional sentence.              During the

argument, plaintiff, who was self-represented, explained to the judge that




                                                                           A-4446-17T1
                                        7
"[t]here's no more facts that I have to put . . . in the second amended complaint

to make a cause of action for tortious interference."

      In his oral decision placed on the record that same day, the judge cited to

Nostrame and concluded there could be no cause of action for tortious

interference with a contract between a client and his or her attorney, so he

dismissed the complaint's first count. He also concluded that plaintiff failed to

provide factual support for his claims for tortious interference and failed to

supply any evidence to support his various allegations, finding that plaintiff's

reliance on his own "personal assertions" was insufficient. The judge rejected

plaintiff's assertion that if he were permitted to depose defendants, he would

have been able to ascertain the missing facts, explaining that a plaintiff may not

use discovery as a tool to create the basis of his allegations.

      The judge also noted regarding plaintiff's allegation that Furman advised

GMG to fraudulently transfer assets, the second amended complaint "does not

indicate where the statement comes from and just relies on a personal assertion

that it was, in fact, made."     Regarding the allegedly false and misleading

statements that defendants made about plaintiff and his services, the judge

explained further that plaintiff did not even provide the court with those

statements. The judge concluded that plaintiff's second amended complaint was


                                                                          A-4446-17T1
                                         8
based on unsupported allegations and should be dismissed with prejudice under

Rule 4:6-2(e).

      Additionally, the judge rejected plaintiff's argument that summary

judgment was inappropriate because "the determination of whether a material

fact is in dispute . . . depend[ed] on a credibility evaluation that must be

presented to the jury." The judge stated that a motion for summary judgment

cannot be defeated by "pulling out any fact in dispute" or by asserting that

depositions are needed to prove or disprove his assertions. Plaintiff could n ot

get to the discovery stage before he pled with specificity and particularity

defendants' alleged wrongful conduct to support his claims.        This appeal

followed.

      On appeal, plaintiff contends that it was error for the judge to grant

defendants' motions because his second amended complaint "sufficiently pled

actionable claims," and the matter was not ripe for a summary judgment

determination because the record "contained genuine issues of material fact[s]"

and discovery had not been completed. We disagree.

      We begin by identifying our standard of review. A motion to dismiss

under Rule 4:6-2 focuses on the pleadings. Accordingly, under Rule 4:6-2(e), a

complaint can be dismissed if the facts alleged in the complaint do not state a


                                                                        A-4446-17T1
                                       9
viable claim as a matter of law. The standard for determining the adequacy of

plaintiff's pleadings is "whether a cause of action is 'suggested' by the facts."

Green v. Morgan Props., 215 N.J. 431, 451-52 (2013) (quoting Printing Mart-

Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989)). "However, we

have also cautioned that legal sufficiency requires allegation of all the facts that

the cause of action requires." Cornett v. Johnson & Johnson, 414 N.J. Super.
365, 385 (App. Div. 2010), aff'd and modified, 211 N.J. 362 (2012). In the

absence of such allegations, the claim must be dismissed. Ibid.; see also Scheidt

v. DRS Techs., Inc., 424 N.J. Super. 188, 193 (App. Div. 2012) ("the essential

facts supporting plaintiff's cause of action must be presented . . . conclusory

allegations are insufficient in that regard").

      Here, however, all parties submitted material outside the pleadings and

the motion judge considered and relied on those documents and certifications .

Whether submitted in support of the Rule 4:6-2(e) motion or considered a

separate motion for summary judgment, the same standard applied. See R. 4:6-

2; R. 4:46. The standard for summary judgment is whether the moving parties

have established that there are no genuine disputes as to any material facts, and,

if so, whether the facts, viewed in the light most favorable to the non -moving

party, entitles the moving parties to judgment as a matter of law. R. 4:46-2(c);


                                                                            A-4446-17T1
                                        10
Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405-06 (2014); Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

      A party opposing summary judgment does not create a genuine issue of

fact simply by offering a sworn statement. Carroll v. N.J. Transit, 366 N.J.

Super. 380, 388 (App. Div. 2004). "'[C]onclusory and self-serving assertions'

in certifications without explanatory or supporting facts will not defeat a

meritorious motion for summary judgment." Hoffman v. Asseenontv.com, Inc.,

404 N.J. Super. 415, 425-26 (App. Div. 2009); accord Brae Asset Fund, LP v.

Newman, 327 N.J. Super. 129, 134 (App. Div. 1999).

      What is required of the party opposing summary judgment is affirmative

evidence that is competent, credible, and shows that there is a genuine issue for

trial. "Competent opposition requires 'competent evidential material' beyond

mere 'speculation' and 'fanciful arguments.'" Cortez v. Gindhart, 435 N.J. Super.
589, 605 (App. Div. 2014) (quoting Hoffman, 404 N.J. Super. at 425-26).

Summary judgment will not be precluded by "[b]are conclusory assertions"

lacking factual support, Horizon Blue Cross Blue Shield of N.J. v. State, 425
N.J. Super. 1, 32 (App. Div. 2012), self-serving statements, Heyert v. Taddese,

431 N.J. Super. 388, 413-14 (App. Div. 2013), or disputed facts "of an




                                                                         A-4446-17T1
                                      11
insubstantial nature." Miller v. Bank of Am. Home Loan Servicing, LP, 439
N.J. Super. 540, 547 (App. Div. 2015) (quoting Brill, 142 N.J. at 523).

      Ordinarily, summary judgment is inappropriate prior to the completion of

discovery. Wellington v. Estate of Wellington, 359 N.J. Super. 484, 496 (App.

Div. 2003). However, "[a] motion for summary judgment is not premature

merely because discovery has not been completed, unless plaintiff is able to

'demonstrate with some degree of particularity the likelihood that further

discovery will supply the missing elements of the cause of action.'" Badiali v.

N.J. Mfrs. Ins. Grp., 220 N.J. 544, 555 (2015) (quoting Wellington, 359 N.J.

Super. at 496).

      When reviewing orders concerning motions to dismiss for failure to state

a claim or motions for summary judgment, we use the same standard as the trial

court and review the decisions de novo. Davis, 219 N.J. at 405; Wreden v. Twp.

of Lafayette, 436 N.J. Super. 117, 124 (App. Div. 2014).          Moreover, in

considering questions of law, our review is plenary. Ben Elazar v. Macrietta

Cleaners, Inc., 230 N.J. 123, 135-36 (2017).

      Whether defendants' motion in this case should have been denied

depended upon the sufficiency of plaintiff's pleadings to set forth a cause of

action against defendants and whether he sustained his burden on summary


                                                                          A-4446-17T1
                                      12
judgment to establish a genuine issue as to a material fact or that additional

discovery was warranted. We conclude from our de novo review that plaintiff

did not meet his burden.

      In order to state a claim of tortious interference with contractual relations,

a plaintiff must plead facts sufficient to establish: "(1) actual interference with

a contract; (2) that the interference was inflicted intentionally by a defendant

who is not a party to the contract; (3) that the interference was without

justification; and (4) that the interference caused damage." Dello Russo v.

Nagel, 358 N.J. Super. 254, 268 (App. Div. 2003).

      Generally, this tort cannot apply to a claim of interference with an existing

relationship between an attorney and client and instead "must technically be

analyzed in accordance with the principles" applicable to the tortious

interference with a prospective contractual relationship. Nostrame, 213 N.J. at

121. "[B]oth of these torts have as their focus the means by which one has

interfered with the contractual relationship, whether that contractual relationship

is existing or prospective."      Ibid.        The interference must not only be

"intentional," but also "improper." Id. at 122 (citing Restatement (Second) of

Torts § 766 (Am. Law Inst. 1979)).




                                                                            A-4446-17T1
                                          13
      "The tort of interference with a business relation or contract contains four

elements: (1) a protected interest; (2) malice—that is, defendant's intentional

interference without justification; (3) a reasonable likelihood that the

interference caused the loss of the prospective gain; and (4) resulting damages."

DiMaria Constr., Inc. v. Interarch, 351 N.J. Super. 558, 567 (App. Div. 2001),

aff'd o.b., 172 N.J. 182 (2002).

      The elements for a claim of tortious interference with prospective

economic of advantage are defined as follows:

            One who intentionally and improperly interferes with
            another's prospective contractual relation (except a
            contract to marry) is subject to liability to the other for
            the pecuniary harm resulting from loss of the benefits
            of the relation, whether the interference consists of

            (a) inducing or otherwise causing a third person not to
            enter into or continue the prospective relation or

            (b) preventing the other from acquiring or continuing
            the prospective relation.

            [Nostrame, 213 N.J. at 122 (quoting Restatement
            (Second) of Torts § 766B (Am. Law Inst. 1979)).]

      In Nostrame, the plaintiff filed a complaint against the defendant, both of

whom were attorneys, after the plaintiff's client terminated his representation in

favor of the defendant. Id. at 114-15. The plaintiff alleged tortious interference



                                                                          A-4446-17T1
                                       14
and that the defendant had induced the client to discharge plaintiff. Id. at 115.

The defendant filed a motion to dismiss under Rule 4:6-2(e). Id. at 116.

      In its opinion affirming the reversal of the denial of the motion, which

resulted in the dismissal of the complaint, the Supreme Court addressed the

circumstances under which a discharged attorney may sustain a cause of action

against a successor attorney for tortious interference with prospective economic

advantage. . Id. at 120-21. According to the Court, when considering such

claims, a trial judge must evaluate whether the means the second attorney used

were improper or wrongful. Id. at 123. In doing so, the Court recognized the

unique relationship between an attorney and client and the expanded definition

of improper conduct that applies to claims between attorneys based on tortious

interference.

      The Court stated the following:

            Our analysis of the well-established elements that are
            required to state a claim for tortious interference is
            informed by our recognition that the attorney-client
            relationship is terminable at will and by our strong
            protections for clients who exercise their free will to
            retain and to discharge counsel. It is further guided by
            the recognition that competition among attorneys,
            although not precisely the same as competition found
            in other business pursuits, is not prohibited as long as
            it is conducted in adherence to the RPCs and is not
            otherwise wrongful or improper. In that context, we are
            confident that there will be only rare circumstances in

                                                                         A-4446-17T1
                                        15
             which an attorney will behave in a manner that could
             translate into a claim by another attorney for tortious
             interference.

             [Id. at 128-29.]

      Addressing "the universe of behaviors that would qualify as improper or

wrongful," the Court explained that attorneys' conduct in relation to their

competition as compared to "ordinary business competitors," attorneys are

subject to "a further series of limitations." Id. at 126, 129. The Court noted that

attorneys are not only "prohibited from making statements about another

attorney that are defamatory or that amount to fraud," but also "may not make

misrepresentations, may not use tactics to pressure or harass, may not, except in

defined circumstances, make comparisons, may not disparage other attorneys,

and may not offer promises about results." Id. at 126. Wrongful acts include

fraud, defamation, deceit, intimidation, and misrepresentation, but do not

include solicitation or "sneaky" or "underhanded" acts. See id. at 124 (citations

omitted). Attorneys also "may not use tactics to pressure or harass . . . disparage

other attorneys, [or] . . . offer promises about results." Id. at 126.

      Applying these principles, the Court found that the plaintiff's complaint

stated only that he had a contingent fee agreement with a client, that the client

arranged for a meeting and did not appear, and that she thereafter discharged the


                                                                           A-4446-17T1
                                        16
plaintiff and asked him to send her file to her new lawyer. Ibid. The Court held

that the claim was not supported by any facts that suggested the means the

defendant used were improper or wrongful. Id. at 127. It stated "[b]ecause

plaintiff's complaint is based on nothing more than his unsupported suspicion

that his client would not have discharged him absent some wrongful or improper

means, [the complaint] fails to state a claim upon which relief can be granted."

Id. at 129.

      In reaching its decision, the Court noted "that our rules demand [the

wrongful conduct] be pleaded with specificity[.]" Ibid. The Court explained

the need for specificity, and directed that all future actions be pled with

"specificity and particularity." Ibid. It stated as follows:

              Because each of these grounds is specific and
              particular, because we recognize that the paramount
              right to be protected is the right of the client to choose
              counsel freely, and because we do not intend to
              countenance litigation between successive counsel that
              is unsupported by facts known at the time of filing, we
              direct that any complaint filed in the future based on
              such a cause of action plead the facts and circumstances
              that constitute the allegedly wrongful means with
              specificity and particularity.

              [Ibid.]

      The Court required that a plaintiff specifically plead with particularity the

facts known at the time of filing and warned against relying upon the hope that

                                                                           A-4446-17T1
                                         17
discovery would flush out those facts later. The Court stated that since it was

undisputed the plaintiff

            had no further facts to plead, instead filing the
            complaint in the hope that he could use the tools of
            discovery to uncover evidence of wrongdoing. . . .
            dismissal with prejudice was entirely appropriate lest
            his former client and her newly-chosen attorney be
            subjected to a mere fishing expedition, a remedy that
            would raise the specter of chilling any client's exercise
            of the free choice to select counsel that we have
            accorded them.

            [Id. at 128.]

      With these guiding principles in mind and applying our de novo standard

of review, we conclude plaintiff's complaint was properly dismissed with

prejudice. As Judge Lemieux found, plaintiff's second amended complaint

failed to set forth with specificity any factual basis for the most significant

allegation about defendants' alleged wrongful conduct.

      The complaint stated inter alia that that Furman "suggested, induced

and/or recommended to GMG" that if it did not fire plaintiff, its principals'

personal assets were in jeopardy, inferring that GMG would lose the PDK case

because of plaintiff's inability to properly represent GMG. It also stated that

GMG "advised plaintiff that [its] decision was based on learning from . . .

Furman that plaintiff's handling of the PDK case would cause GMG and its


                                                                        A-4446-17T1
                                      18
principals to suffer huge losses." Finally, plaintiff also alleged that Furman

advised GMG, Coviello, and Giza "to fraudulently transfer assets out of their

names and out of PDK's reach" in violation of the Court's RPCs. However,

plaintiff did not allege that such statements were made to him or in his presence,

nor did he divulge how they were otherwise made known to him. In any event,

and significantly, we conclude the sparse allegations did not amount to the

necessary specific and particular pleading of wrongful conduct required by

Nostrame.

      Plaintiff's complaint was instead "based on nothing more than his

unsupported suspicion that his client would not have discharged him absent

some wrongful or improper means, [and therefore] fails to state a claim upon

which relief can be granted." Id. at 129. Plaintiff did not plead specifically or

with particularity that Furman engaged in fraud, misrepresentation, deceit, or

any other wrongful or unethical means.          He alleged only that Furman

"communicated" with GMG about plaintiff's representation; that Furman

instructed GMG's principals to transfer assets out of their names; and that

Furman suggested that plaintiff be removed as trial counsel.         These bald

assertions do not include the elements of or amount to the establishment of any

alleged wrongful acts.     Moreover, they were based solely on an alleged


                                                                          A-4446-17T1
                                       19
conversation with GMG's principals in which they described their conversation

with Furman—a conversation which Furman, Coviello, and Giza deny in sworn

affidavits took place. The fact that the complaint referred to various RPCs based

upon Furman allegedly telling the former clients to transfer assets to avoid the

impact of a possible judgment in the PDK matter, did not provide the specific

factual support required to maintain an action for wrongful, intentional and

improper conduct between plaintiff and defendants.

      Even if plaintiff's complaint could be considered sufficient, plaintiff failed

to meet his burden on summary judgment.           Once defendants' motion was

converted to one for summary judgment, or considered as one from the outset,

and supported by certifications from Furman, Coviello, and Giza denying that

Furman made any of the specific statements and confirming that they never

spoke to plaintiff about the alleged statements, plaintiff was obligated to come

forward with some credible evidence that the statements were made as alleged

in the complaint. He did not.

      Instead, plaintiff claimed only that the allegations of the second amended

complaint were sufficient and its allegations were "true and accurate," but gave

no explanation for the basis or source of the disputed statements made to

Coviello or Giza. He only made a bald assertion that further discovery would


                                                                            A-4446-17T1
                                       20
reveal such information about the "vague affidavits of the defendant and his new

illicitly obtained client."

      Like the plaintiff in Nostrame, plaintiff speculated that other than

Furman's wrongful conduct, there could be no other reason for GMG terminating

its relationship with plaintiff. In doing so, he made a vague reference to an

unspecified telephone call with Coviello, that was not mentioned in his

pleadings, in which he claims Coviello "expressed" that if plaintiff was not

replaced with Furman, their "personal assets were in jeopardy if they did not

transfer them out of their names." Plaintiff further certified that "[t]here is no

question that he stated that to me. There should be no question that [they] would

not have made such an abrupt and shocking decision to terminate my

representation if fear, of a significant magnitude, was not instilled in [them].

There is no other credible explanation."

      The only other parties with knowledge of the alleged conversations—

Furman, Coviello, and Giza—denied in sworn affidavits that any of the

conversations took place, and plaintiff failed to show that depositions or any

other discovery of these same or any other individuals would elicit contradicting

or additional information to support his claims. "A party opposing summary

judgment on the ground that more discovery is needed must specify what further


                                                                          A-4446-17T1
                                       21
discovery is required, rather than simply asserting a generic contention that

discovery is incomplete." Trinity Church v. Lawson-Bell, 394 N.J. Super. 159,

166 (App. Div. 2007) (quoting Auster, 153 N.J. Super. at 56). Here, plaintiff

failed to demonstrate that additional discovery was warranted.

      Affirmed.




                                                                      A-4446-17T1
                                     22